Cobb, J., dissenting.
I cannot concur in the conclusion of the majority of the court, or the reasoning of the chief justice by which it is. reached. The case of O. & R. V. R. R. Co. v. Brown, 14 Neb., 170, was an action for damages alleged to have been caused by the same bridge involved in the case at bar, in the spring of 1881. In that case the trial court instructed the jury: “That, notwithstanding the fact that the railroad' company, when it constructed its bridge, did so in a prudent manner, according to the best information it could obtain at the time of its construction, yet, if it subsequently appeared that its construction was such that damages would result from the gorging of ice against the bridge, and that, damages would result to the plaintiff and other property-holders in the vicinity of the bridge by reason of the overflow of ice and water in consequence of said gorge, and the-defendant had time and opportunity and means, by a reasonable effort on its part in that behalf, to avoid or prevent-such damages, it was its duty so to do, and it was required to use all such reasonable effort to avert such damages, and, if it failed so to do, itis liable to plaintiff for the damages sustained by him as resulted directly from such failr ure.” This court held the above instruction to be erroneous, and for that reason reversed the judgment of the-district court.
*354As I understand the petition in the case at bar, the gravamen of the charge against the railroad company is not the unskillful or negligent manner in which it built the bridge, but its negligence in failing'to remove it or change its construction when the ice gorge was threatened, and it ■was notified thereof. If I am correct in this, and the instruction in the case above cited was wrong, and this court justified in so holding, then the petition in the case at bar fails to state a cause of action.
But if it was the object of the pleader to attack the original construction of the bridge, I do not think the petition sufficiently intelligible as to whether it seeks to charge the railroad company with negligence in building a bridge at the point where they did, or in building the kind of a bridge which they did.
The majority of the court, I think, understand the petition to charge the railroad company with keeping and maintaining a nuisance in the bridge in question. Of course, no one will contend that a railroad bridge across the Platte river,, at or near the site of this one, isa nuisance per se, or that it is not a great public necessity. Accordingly, I think that if it was the object of the pleader to charge the railroad- company with the erection of a bridge in such a negligent and faulty manner as to be a nuisance, the petition should state by what fault of construction, which in the nature of things could have been avoided, the bridge became a nuisance. My own view is, that if in planning and constructing the said bridge, the railroad company brought to its execution the engineering knowledge and skill ordinarily practiced in such works, and such knowledge and skill were practically applied to the building of said bridge, if the property of any person was damaged, or became liable to damage, so that its value was depreciated by reason of the erection of such bridge, the case comes within the provision of the constitution referred to in the opinion of the chief justice; that such damage should *355■be compensated once for all, and that such bridge is not a ¡nuisance. And I think that the burden of pleading, at least, was upon the plaintiff below, to show that the said bridge did not come within the above terms.